DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 8/05/2022 have been fully considered but they are not persuasive. 
Applicants argue that prior art of record Far fails to teach a back surface opposite the active optical surface. The examiner respectfully disagrees since and has provided an annotated figure below.

    PNG
    media_image1.png
    361
    448
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Farr (US Patent Publication Number 2005/0185900 A1).
Farr teaches, as claimed in claim 1, an optical component (Fig. 7), comprising: an active optical surface (surfaces related to lens substrate 1612, including etched pit 1617, lens surface 1615, and optical film 1616 on a side of the central plane annotated in Fig. 7 below); a back surface (surfaces related to lens substrate 1612, including etched pit 1617, lens surface 1615, and optical film 1616 on an opposite side of the central plane annotated in Fig. 7 below) opposite the active optical surface (see annotated Fig. 7 below); and an installation surface (a central region of lens surface 1615 bordered by metal coating 1614, Fig. 7) connecting the active optical surface and the back surface (Fig. 7), wherein the active optical surface is formed with a metal layer (metallic coating 1614, Fig. 7) on at least a portion of an area of the active optical surface located away from a center of the at least one of the active optical surface (metallic coating 1614 is a square frame formed around a central optical axial region, Fig. 7) and the back surface is formed with a metal layer (metallic coating 1614, Fig. 7) on at least a portion of an area of the back surface located away from a center of the back surface (metallic coating 1614 is a square frame formed around a central optical axial region, Fig. 7)  the metal layers are respectively arranged opposite to each other on the active optical surface and the back surface (metallic coating 1614 shown as opposite relative to the plane in annotated Fig. 7 below), and the installation surface is configured for contacting a substrate (lens surface 1615 contacts the silicon substrate 1602 and well substrate 1604, Fig. 7) on which the optical component (Fig. 7)  is installed.

    PNG
    media_image2.png
    564
    700
    media_image2.png
    Greyscale

Farr teaches, as claimed in claim 2, wherein the metal layer is used for soldering to external components (.para. [0133]).
	Farr teaches, as claimed in claim 3, teaches wherein the optical component is made of semiconductor material, ceramic, glass, or acrylic (.para. [0135]).
Farr teach, as claimed in claim 4, wherein the optical component is a lens, a prism, a plane mirror, an optical filter, a wavelength division multiplexer, an optical splitter, a wave plate, or a beam splitter (.para. [0135]). 
Farr teaches, as claimed in claim 6, wherein the metal layer is arranged along the rims of the at least one of the active optical surface or the back surface (See Figure 7).
Farr teaches, as claimed in claim 7, a substrate on which the optical component (3)is installed, wherein the installation surface of the optical component is arranged adjacent to the substrate, and the metal layer (6) of the optical component and the substrate are soldered together to secure the optical component to the substrate (.para. [0133] ). 
Farr teaches, as claimed in claim 8, an optical module, comprising the optical assembly (.para, [0005]).
Farr teaches, as claimed in claim 9, an optical component (See Figures 7 and 9) manufacturing method, comprising: providing a substrate (1602), and forming a plurality of optical components on the substrate (array in Figure 9), wherein each one of the optical components includes an active optical surface (1617) and a back surface (1604), and the plurality of optical components  are arranged side by side in a direction parallel to the active optical surfaces of the optical components (See Figure 9); forming a metal layer (1614) on at least one of the active optical surface or the back surface of at least one of the plurality of optical components, wherein the metal layer is formed on at least a portion of an area away from a center of the at least one of the active optical surface or the back surface of the at least one of the plurality of optical components cutting the plurality of optical components formed with the metal layer to form a plurality of separate optical components (See Figure 9).
Farr teaches as claimed in claim 10, wherein the optical component is made of semiconductor material, ceramic, glass, or acrylic (. para. [0005]).
Farr teaches, as claimed in claim 11, wherein the optical component comprises a semiconductor material selected from germanium, silicon, selenium, boron, tellurium, antimony, gallium arsenide, indium phosphide, indium antimonide, or silicon carbide. (. para. [0130]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872
05 November 2022




/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872